Citation Nr: 0513498	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  01-00 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral 
blindness.

2.  Entitlement to service connection for a disability of the 
abdomen manifested by bloating and spotting.

3.  Entitlement to an increased evaluation for Fitz-Hugh-
Curtis syndrome with right upper quadrant pain, currently 
evaluated as 10 percent disabling.

4.  Entitlement to special monthly compensation at the 
housebound rate or based upon the need for the regular aid 
and attendance of another individual based upon blindness.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to 
November 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July and September 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Reno, Nevada (RO) which denied the benefits sought 
on appeal.

The issue of special monthly compensation at the housebound 
rate or based upon the need for the regular aid and 
attendance of another individual based upon blindness is 
addressed in the REMAND portion of the decision below and is 
REMANDED.


FINDINGS OF FACT

1.  Blindness is not shown by competent medical evidence to 
have a nexus or relationship to service.

2.  The veteran does not have a disability manifested by 
bloating and spotting.

3.  The veteran's Fitz-Hugh-Curtis syndrome is asymptomatic.


CONCLUSIONS OF LAW

1.  Blindness was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2004).

2.  A disability manifested by bloating and spotting was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

3.  The criteria for a rating in excess of 10 percent for the 
service-connected Fitz-Hugh-Curtis syndrome are not met.  38 
U.S.C.A. §§ 1155, 5100 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326, 4.114, Diagnostic Code 7345 (in effect prior to 
July 2, 2001) and Diagnostic Codes 7312, 7345, and 7354 (in 
effect on and after July 2, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with the Veterans Claims Assistance Act of 
2000 (VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the appellant with the aforementioned notices.  In 
this instance, even though the appellant was not provided the 
aforementioned notice prior to the rating decisions in July 
and September 1999, it is determined that he is not 
prejudiced by such failure.  

In November 2001, the appellant was provided a notice 
concerning her claims.  In this letter, the appellant was 
notified of the information and evidence not of record that 
is needed, the information and evidence that the VA will seek 
to provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertains to the claims.  The appellant was informed 
that she had 60 days to submit information.  The appellant 
was told of what information/evidence that had already been 
received.  She was informed if there were more records to 
complete the enclosed VA Form 21-4142s, and VA would assist 
in obtaining the records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the appellant's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The appellant was informed that she should tell VA about any 
additional information or evidence that she wanted VA to 
obtain for her; send the evidence VA needed as soon as 
possible and be sure to put her VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

The appellant was instructed to complete, sign, and return an 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs.  
She was informed that a separate form for each doctor or 
hospital where she was treated would be required.

After the letter was sent, additional private medical records 
were added to the veteran's claims file.  The veteran was 
afforded a Travel Board hearing in February 2002.  In 
November 2003 the Board remanded the appeal so that the 
veteran could be scheduled for VA examinations.  The veteran 
underwent VA examinations in February 2004 and a supplemental 
statement of the case was issued in March 2004.  In August 
2004 the veteran submitted additional information to the 
Board without RO review; however, this additional evidence 
includes diagnostic testing in 2000 of the veteran's vision, 
but does not give an etiology opinion.  For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claim.

There are no outstanding records to obtain.  The appellant 
was not prejudiced by the timing of the notice contained in 
the above-cited VCAA letter.  As a result, the appellant was 
provided the required notice and he was afforded an 
opportunity to respond after he was fully informed of the 
evidence needed to substantiate the claim.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim.  38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   

II.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A.  Blindness

Background

Records show that the veteran served as a practical nurse 
attaining the rank of sergeant, E-5, at the time of 
discharge.  Service medical records show that while emptying 
the trash in August 1981, the door struck the veteran in the 
left frontal area.  The emergency room document indicated 
that she arrived conscious.  She complained of headache, 
pressure in the left eye, and a bump on the left frontal 
area.  X-rays were taken and it was noted that the veteran's 
pupils were equal, round, reactive to light and 
accommodation.  The veteran was not admitted into the 
hospital.  In December 1982, the veteran was treated for 
cellulites of the left lower eyelid.  An August 1982 eye 
consultation found vision without correction far as 20/20 and 
near as 20/40.  The veteran's pupils were equal, round, 
reactive to light and accommodation.  Fundus and media were 
clear.  The diagnosis was convergence insufficiency.  The 
veteran's Medical Board examination at the time of separation 
in April 1986 showed normal clinical evaluation of the eyes.  
The veteran's vision was noted as 20/20.

A VA neurology consultation dated in April 1999 indicated 
that the veteran was referred because of the possibility of 
multiple sclerosis.  It was noted that the veteran complained 
to the ophthalmology department that her vision was severely 
compromised and felt that she was primarily blind and she 
would be getting a white cane soon.  It was noted that the 
visual field testing done at Ophthalmology indicated a 
possibility of a psychogenic component.  She did have some 
visual evoked responses and ERG, which were suggestive of 
bilateral optic nerve or optic tract or optic radiation 
lesions.  She was at the neurology consultation for a workup 
of a possible demyelinating disease.  After examination, the 
examiner indicated that he doubted that the veteran had 
multiple sclerosis but would order MRI of the head to 
evaluate further.  There was some problem with the veteran 
cooperating with the examination fully.  He indicated that he 
suspected the veteran's visual loss was primarily related to 
her glaucoma with perhaps a psychogenic component.  

At a May 1999 VA optometry clinic evaluation, the veteran 
reported that 4 or 5 years ago she had been diagnosed with 
glaucoma and cataracts.  She indicated that in April 1999 an 
EEG was done and it was thought that she had multiple 
sclerosis (MS) and macular degeneration.  She also reported 
that her right vision was slowly getting worse, but 4 to 5 
months ago she woke up and had no vision.  The examiner noted 
severe constriction of visual field on Goldman visual fields.  
It was noted that the veteran was noted as legally blind 
based on the visual acuity and visual field reported by the 
veteran today; however, the examiner noted that a severe 
amount of low visual acuity and visual field could not be 
explained by optic nerve testing.  The examiner indicated 
that there was questionable malingering/hysterical component 
based on tangent screen and contradicting information.  He 
indicated that MS would possibly be the cause of the lowered 
visual acuity and visual field, but a diagnosis was pending.

At an August 1999 VA examination, the veteran reported that 
she was blind and was requesting benefits under 
Housebound/Aid and Attendance categories.  The veteran 
reported blunt head trauma in 1981 and subsequent trauma to 
the left eye also in 1981.  The examiner noted that the 
veteran's records noted she had correctable vision of 20/20 
in each eye and normal visual fields up until July 1998.  It 
was noted that the veteran's visual fields had deteriorated 
precipitously between July 1998 and March 1999.  The examiner 
indicated that while the veteran attributed her loss of 
vision and visual field to episodes of migraine, there were 
no recorded antecedent events to account for her vision loss.  
He noted that the veteran was diagnosed with a low-tension 
glaucoma suspect in June 1998 and then as having low-tension 
glaucoma once her visual fields began to deteriorate in 
February 1999.  During this period of time she had a carotid 
ultrasound examination, MRI, and an 
electroretinogram/visually evoked cortical potential 
examination, all with normal results.  The examiner noted 
that on the multiple ophthalmic examinations she had been 
through, no doctor had been able to find any lesion, vascular 
occlusion, retinal detachment, or media opacification that 
would account for her rapid loss of vision and visual field.

Based on the examiner's examination of the veteran, 
observation of the veteran in the ACC (outside the Eye 
Clinic) and a thorough review of her medical records, it was 
his professional opinion that the veteran was feigning 
blindness.  In clinical terms he noted that it was called 
malingering and not only did the examiner not think the 
veteran was blind, but doubted very seriously her diagnosis 
of Low Tension Glaucoma.  The examiner gave a detailed 
explanation of his opinion.  The examiner also indicated that 
the veteran was seen by a resident-in-training at the 
Veterans Administration Medical Center (VAMC) in West Los 
Angeles, who without benefit of the entire medical record, 
made the mistake of diagnosing her as blind.  
Parenthetically, the examiner indicated, that it was 
interesting to note that all of the professionals who had 
examined the veteran, including 4 optometrists, one 
neuropsychiatrist, and one neurologist, none have felt 
comfortable with her level of visual defect.  All have 
questioned or doubted her visual dysfunction.  Since this 
veteran would not give accurate visual acuity or visual field 
measurements, the examiner noted, it was hard to state 
exactly what her vision was but, based on the examination and 
review of the record, the examiner did not believe that she 
was blind.

In another VA examination in August 1999, the veteran 
reported that after separation from the service, she worked 
as a practical nurse at Fort Sill Medical facility in 
Oklahoma until she received a civil service medical 
disability in 1994 for pulmonary hypertension and phlebitis.  
The eye examination is noted above.

Lay statements from the veteran's daughter and two fellow 
soldiers were received in September 1999.

A lay statement from the veteran's daughter indicated that 
the veteran never wore glasses until she became a soldier and 
was placed on numerous strong medications, which adversely 
affected her vision.

A lay statement from a fellow soldier who indicated she 
trained the veteran in 1985 at Reynolds Army Community 
Hospital at Fort Sill, Oklahoma in the newborn nursery stated 
that the veteran told her she was taking, what this 
individual believed, was an excessive amount of medication 
for numerous medical problems.  This individual heard through 
other nurses that the veteran had been on a top-secret 
mission in February 1981, which the veteran would not talk 
about.  This individual noticed that the veteran had severe 
headaches and problems with her eyes accompanied with 
blurring of vision.  She indicated that the veteran was 
medically discharged in November 1986 and returned to work on 
the Pediatric ward in January 1988 as a civilian until 
medical retirement in September 1994.

A lay statement from another fellow soldier indicated that he 
noticed the veteran's visual problems especially her 
inability to see at night.  He indicated that the veteran was 
hit in the eye with a softball and was referred to the eye 
clinic and had to go to the clinic 2 to 3 times a week for 
therapy to strengthen the eye muscles and had to do pencil 
exercises at home.  It was noted that the veteran was 
emptying trash in 1982 and was hit in the head by the lid 
rendering her unconscious.  He indicated that the veteran was 
treated for head trauma and developed migraine headaches.  
This individual indicated that he had personal knowledge that 
the veteran received medical treatment for her eyes before 
and after he separation from service.  He was concerned that 
the top-secret mission that the veteran went on in 1981 
contributed to her medical condition.

An examination by R.B.M., M.D., dated in September 1999 
indicated that the veteran's gait was slow because of her 
limited vision.  It was noted that the veteran had to reach 
for objects in order to be sure that she did not stumble or 
fall.  The examiner indicated that the veteran could not 
usually locate her eyeglasses, which he told her to take off 
when she put them on the examining table and she had to reach 
with both hands and grasp it when she found it.  The examiner 
noted that he was holding a stethoscope in front of her and 
she could not see even if he was moving it.  He indicated 
that he would have to reach toward the front for the 
stethoscope and she was then able to recognize the object.  
She was able to recognize a pen and a pencil and was able to 
recognize a book.  But again, the examiner indicated she 
would have to hold them with two hands and grasp for it 
before she tried to recognize it.  There were no eye 
examinations performed.  The diagnostic impression was 
history of blindness.  The examiner noted that he was not 
able to demonstrate anything that would suggest malingering 
on the part of the veteran being blind.

An examination performed by C.A.C., M.D., dated in November 
1999 indicated that the veteran reported being hit in the 
right eye with a softball in 1981, noting that since then her 
right pupil did not dilate well, and being hit in the head 
with a dumpster door in 1981.  She noted decreasing vision, 
worse in her right eye for the past 14 years.  It was noted 
that the veteran had been diagnosed with low-tension glaucoma 
in both eyes and had been on Xalatan in both eyes.  The 
examiner indicated that the veteran had a fluorescein 
angiogram and was started on Trusopt BID OU.  Review of some 
of her records revealed uncorrected acuities of 6/225 in each 
eye in March 1999.  The same day, she was noted to have 
tunneled visual fields to confrontation.  Sequential Humphrey 
visual fields revealed rapid visual field loss from July 1998 
until March 1999 in both eyes.  Visual evoked responses 
performed by a neurologist revealed prolonged latencies in 
April 1999.  Acuities in June 1998 were 20/25 in the right 
eye and 20/20 in the left eye.  After her eye examination the 
examiner indicated that the veteran was able to see 20/100 
with her right eye and 20/60 with her left eye, far better 
than the 6/225 level of her March 1999 examination.  The 
examiner did not attempt to refract the veteran while she was 
cyclopleged.  The examiner noted that while the veteran was 
cyclopleged, she already knew that the veteran's performance 
on Goldman visual field testing was inconsistent with her 
confrontation visual fields, especially in her left eye.  
Furthermore, to confrontation her visual fields tunnel; i.e., 
her visual fields constrict with increasing distance, rather 
than expand.  These findings, the examiner noted, were 
consistent with functional visual loss.

A statement dated in January 2001 by the VA Chief of 
Ophthalmology indicated that the veteran was diagnosed with 
severe optic neuropathy and was legally blind.

At her February 2002 Travel Board hearing, the veteran 
testified that she had a right eye injury in service after a 
softball hit her in the eye.  She indicated that she had to 
go to the eye doctor every day and they used to make her do 
pencil exercises.  The veteran testified that she was taking 
the trash out and all she remembers was waking up in the 
intensive care unit.  The veteran indicated that a doctor in 
Las Vegas told her that she had glaucoma.  The veteran 
indicated that the chief of the VA eye clinic diagnosed her 
with blindness and she was receiving Social Security for her 
blindness.  The veteran stated that the VA doctor told her 
that the Plaquenil was making her visual problems worse.  She 
testified that she was first diagnosed with glaucoma while 
she was in Oklahoma City.

At her February 2004 VA examination, the veteran reported 
having glaucoma and macular disease and was legally blind.  A 
review of the systems showed no diplopia, blindness, or 
photophobia.  On physical examination, the examiner noted 
that the veteran walked with a walker and used a wheelchair 
and appeared to be legally blind.

As a result of a Board remand, two ophthalmologists examined 
the veteran in February 2004.

The first examiner noted that the veteran arrived in a 
wheelchair with a white extension cane and was well dressed.  
He noted that she transferred to the examination chair 
without assistance or difficulty.

The veteran reported a painless progressive vision loss of 
both eyes since being hit in the left eye during a pickup 
baseball game at Fort Sill, Oklahoma.  She stated that she 
was given "pencil eye exercises" by the treating 
optometrist, who eventually told her that she could expect to 
go blind early in life.  The examiner noted that despite 
these comments, she also causally related her vision loss to 
Agent Orange exposure and a surgical instrument-cleaning 
agent.  The latter got into her eyes when hot water instead 
of cold water was placed with the agent.  The veteran stated 
that there was no record of these events.  The veteran told 
the examiner that she was in the United States on a secret 
mission for the Army and "exposed to chemicals that damaged 
her vocal cords."  A special private throat surgeon replaced 
her vocal cords with plastic.

The examiner noted that a history was hard to obtain because 
the veteran was an effusive storyteller and had a knack for 
connecting most experiences to the problems she was 
experiencing now.  She stated that she was last able to read 
3 years ago and last drove a car in 2000.  She stated her 
first manifestation of a significant vision loss was when her 
family noticed that she frequently crossed the central 
dividing strip.  She stated at one point she bumped into 
doorframes so frequently that she and her daughter were 
fearful that her husband might be accused of domestic 
assault.  

It was noted that the veteran had an ocular history of injury 
noted above and open angle glaucoma diagnosed in the mid 
1990s.  Visual acuity light perception in the right eye and 
no light perception in the left eye.  Extraocular movements 
were noted as full versions/ductions.  The veteran indicated 
that she saw nothing out of the right eye beyond 2 feet.  The 
examiner noted that the veteran acknowledged a white Kleenex 
tissue and revealed a very constricted (less than 5 degrees) 
visual field at six inches that did not expand at one foot.  

4 prism diotper test each eye tested separately (other eye 
covered) movement each eye in all prism base orientations.  8 
prism dioter test doubled the size of the saccades.

Mirror face test each eye separately: each eye followed the 
mirror face when mirror held at 4-6 inches from eye.  Finger 
to finger touch: the veteran could never touch her fingertips 
together, always missed.

The examiner noted that the veteran used very exaggerated 
searching maneuvers with her hands with the box held in one 
hand when taking Kleenex from the box.

Optokinetic nystagmus drum: each eye tested separately.  
Normal saccades with fast phase refixation horizontal and 
vertical in both eyes.

Pupil examination: light 3mm and dark 6mm symmetric with 
brisk reaction in both eyes iris was normal, there was no 
relative afferent papillary defect with careful testing.  
There was blink to threat in the left eye.

Intraocular pressure was 13/14 by tonopen.  The anterior 
segment examination was unremarkable for age.  Vitreous was 
clear there was no evidence of peripheral vascular disease.  
Neural tissue of the optic nerve was pink and perfused disc 
margins were sharp.  Background and peripheral retina by 
binocular indirect ophthalmoscopy was normal.  The examiner 
noted that getting out of the chair at the end of the 
examination she navigated around the stool to the chair okay 
and reached to hold on to the slit lamp for support where the 
examiner had quietly moved it.  

In the impression, the examiner noted that the veteran had 
functional vision loss - both subjective and objective 
testing; objective examination did suggest the presence of 
glaucoma, whose management would be compromised by the 
functional aspects of her case.  The examiner could not 
estimate vision, but thought it was much better than her 
subjective response indicated.  He noted primary open angle 
glaucoma suspected by disk examination and history.  

At the second examination by an ophthalmologist, the veteran 
reported she was hit on the left eye with a baseball bat 
while playing baseball in the military in the 1980s and as a 
consequence of that trauma she developed diplopia (which she 
did not remember well), which resolved with orthoptic 
exercises.  Soon after that event, the veteran reported being 
hit by a garbage top on the back of her head and remained 
unconscious until she was found by a coworker and she was 
taken to the intensive care unit due to brain trauma.  At 
that time she noted her vision was normal, except during 
episodes of severe migraines, which she developed after the 
trauma.  During the headaches she would have blurred vision 
and photophobia.  The veteran reported that she continued to 
loose vision slowly from periphery in until today when she 
claims she can barely see her hand moving in front of her 
right eye.  Visual acuity: left eye no light perception.  On 
optokinetic nystagmus it was noted that the veteran was 
clearly avoiding fixation on the drum.

Visual field: the veteran was unable to count fingers at 6 
inches.  She had normal eye contact while conversing, 
redirected her eyes with normal saccadic movements when 
distracted while interviewing, blinked to threat with both 
eyes.  She failed the test of propioception.  The pupils were 
reactive bilaterally and there was no relative afferent 
papillary defect.

Eyelid and facial nerve were normal.  Extraocular movement 
was full with no nystagmus.  Slit lamp test showed no 
abnormalities.  The fundus examination showed normal macula.

The diagnosis was functional visual loss, large CD ration 
probable glaucoma.  The examiner noted that there was no 
objective evidence in her examination today to account for 
blindness.

A third VA physician in February 2004 noted that the veteran 
was examined by a board of two licensed ophthalmologists who 
examined the veteran independently and prior to consultation 
with each other, as well as prior to review of the veteran's 
claims file, inclusive of her service records as well as 
specifically addressing the medical opinions of August 1999 
by G.F.C., November 1999 by C.A.C., M.D., and of January 2001 
by L.K.G., M.D.  The two ophthalmologists met together in the 
third physician's presence and discussed the Board remand 
requests.

It was noted that both examiners did not find an organic 
basis for visual impairment.  The veteran's functional visual 
impairment prevented any further assessment of visual acuity.  
Though findings that were consistent with mild glaucoma were 
noted, neither felt that this was sufficient to cause any 
visual impairment.  The examiner's were asked whether it was 
as likely as not that the veteran's current visual impairment 
was caused or worsened by her being struck above the left eye 
by a softball or struck on the head by a dumpster door while 
on active duty in 1981.  Neither examining physician felt 
that the above stated trauma resulted in any visual 
impairment, nor did they feel that either of the above 
traumas was etiologically related to the development of mild 
glaucoma.  The examiners were asked if the veteran was 
legally blind.  Both examiners did not feel the veteran was 
objectively blind.  They both were of the opinion that this 
was functional blindness.  Both examiners were of the opinion 
that none of the medications the veteran was presently taking 
or had historically took for her service connected conditions 
were responsible for any organic blindness or other visual 
impairment.  

Analysis

After reviewing the overall evidence, the preponderance of 
the evidence is against entitlement to service connection for 
blindness.  Although the veteran was treated in August 1981 
after a trash door struck her in the left frontal area.  
There was no indication that the veteran was unconscious and 
she was not admitted into the hospital.  The veteran's 
Medical Board examination found normal clinical evaluation of 
the eyes.  It is noted that the veteran worked as a practical 
nurse after discharge from service at Fort Sill Medical 
facility in Oklahoma until she received a civil service 
medical disability in 1994.  The disability was for pulmonary 
hypertension and phlebitis.  It was not until 1998, when the 
veteran started to be treated for deteriorated vision.

In February 2004 two licensed ophthalmologists reported 
examining the veteran independently and prior to 
consultation, as well as a review of the veteran's records.  
Both examiners reported not finding an organic basis for 
visual impairment.  The veteran's functional visual 
impairment prevented any further assessment of visual acuity.  
Though findings were consistent with mild glaucoma, neither 
felt this was sufficient to cause any visual impairment.  
Neither examining physician felt that the trauma of being 
struck by a baseball or being struck on the head by a 
dumpster during active duty resulted in any visual 
impairment, nor did they feel that either trauma was related 
to the development of the veteran's mild glaucoma.  The 
examiners did not feel the veteran was objectively blind and 
both were of the opinion that this was functional blindness.  
The examiners also agreed that none of the veteran's 
medications, currently or historically taken for her service-
connected disabilities were responsible for any organic 
blindness or other visual impairment.  

In reaching this decision, the doctrine of reasonable doubt 
has been considered, however, as the evidence is not in 
equipoise, or evenly balanced, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Disability manifested by bloating and spotting

Background

Service medical records show that the veteran was seen for 
menstrual cramps in August 1980 and December 1984.  In August 
1980, the veteran was prescribed Motrin and informed that she 
could have the IUD removed.  In December 1982, after 
complaints of heavy bleeding, the veteran had a plastic IUD 
removed as well as endometrial curettings.  The veteran had 
been treated for right pelvic pain since April 1985.  In 
August 1985, she underwent a diagnostic laparoscopy and D&C 
which revealed peritubular and periovarian adhesions as well 
as adhesions between the anterior edge of the liver and the 
anterior abdominal wall.  In September 1985, she had an 
exploratory labparotomy with right salpingo-oophorectomy and 
incidental appendectomy.  Despite surgery, she continued to 
have right upper quadrant pain of unknown etiology.  Workup 
on this date had included an upper GI, barium enema and IVP, 
all of which had been negative.  She had been diagnosed as 
having Fitz-Hugh-Curtis syndrome with chronic upper quadrant 
pain, etiology uncertain.  

The veteran's Medical Board separation examination did not 
diagnose a disability manifested by bloating and spotting.

At her November 1986 VA examination, the veteran reported 
that she developed some pain in the right upper quadrant of 
the abdomen in 1985 and was initially told that it was due to 
her ovarian tube on the right and did have a right salpingo-
oopherectomy in September 1985; however, postoperatively she 
complained of pain in the right upper quadrant now and 
described it as a constant pain in the right upper quadrant 
which was also associated with postprandial nausea.  It was 
noted that her appetite has been good indicating that she had 
been gaining weight and was now obese.  

The examination showed the abdomen to be unremarkable and 
obese.  Bowel sounds were normal and active, she complained 
of tenderness in the right upper quadrant of the abdomen, but 
without muscle guarding or rigidity.  No masses were palpable 
and the liver, kidney, and spleen were not palpable.  The 
impression included: right salpingo-oopherectomy without 
residual; and chronic right upper quadrant pain by history of 
unknown origin.

At a May 1994 VA gynecological examination, the veteran 
reported that in April 1993, she began bleeding heavily for 
approximately 24 to 26 days and in August 1993 she was given 
Depo-Provera shots for the excessive bleeding which stopped 
the bleeding; however, it began again in January of 1994 and 
she was placed on Premarin and Provera in a cyclic fashion.  
The veteran stated that yesterday, she began spotting and 
claimed to have incontinence and was seen by the urology 
clinic and was told to return for further examinations.  The 
impression included: postoperative ovarian cyst; 
dysfunctional uterine bleeding, under treatment at the time; 
urinary and arthritic difficulty by history.

VA hospital records in February 1995 show that the veteran 
underwent a vaginal hysterectomy, endoscopic-assisted bladder 
neck suspension.  

A 1997 VA pelvic echogram demonstrated a hypoechoic, mostly 
anechoic - structure in the midline pelvis measuring around 
6.5 cm x 5 cm x 5.5 cm with a thin rim.  Adjacent to this was 
another hypoechoic - mostly anechoic - oblong structure 
measuring 4.2 cm x 1.6 cm.  The bladder, to the extent seen, 
was normal, as was the rest of the visualized pelvis.  The 
uterus was absent consistent with the veteran's history.  The 
impression noted: a hypoechoic large mass in the pelvis, as 
above, with an associated adjacent hypoechoic mass; the 
differential diagnosis included an ovarian cyst, although a 
neoplastic process could not be excluded.

At her March 1997 VA gynecological examination, the veteran 
reported that in 1995 she had a vaginal hysterectomy for 
excessive vaginal bleeding.  She stated that she had been on 
all types of therapy including birth control pills, shots and 
patches but still continued to bleed.  She also stated at the 
time of the hysterectomy, she did have a bladder suspension 
because of stress incontinence.  She gave a history of having 
a right tube and ovary removed, she stated because of a Fitz-
Hughes-Curtis syndrome.  She reported still having cramps.  
She also indicated she had a tubal ligation in 1987.

It was noted that the veteran's past history indicated a 
gastroplasty and hernia repair in 1989, a gastroplasty repair 
in 1993.  Examination of the abdomen showed that it appeared 
soft and there was a large upper midline scar as well as a 
low transverse scar above the pubis.  The impression 
included: left ovarian cyst; early menopause by history; and 
incontinence.  

The examiner opined that the veteran's stomach pain was not 
secondary to the veteran's hysterectomy.  He noted that the 
veteran did have an ovarian mass, which was tender.  She 
should have her urology problems re-evaluated.  She should 
keep GYN appointments with consideration of Estrogen 
replacement therapy as well as an ultrasound to confirm the 
cystic mass.  

At the veteran's March 1997 spine examination her abdominal 
area was evaluated.  It was noted that the veteran apparently 
had a diagnosis of Fitz-Hugh-Curtis syndrome.  She stated she 
had abdominal pain since the 1980s, which in fact was present 
even prior to any abdominal surgery.  Her abdominal surgery 
had included a gastroplasty in 1989 because of her obesity at 
which time she stated she weighed about 280 pounds.  Then in 
1993 she had a gastroplasty repair when she stated 
"staples" were replaced; however, even prior to that 
surgery she had had pain recurrent, which she described in 
the right upper quadrant of the abdomen and across the lower 
abdomen.  She described this as a cramping type pain which 
could last anywhere from 5 to 10 minutes to as long as 2 
days.  She did not have a history of gastrointestinal 
bleeding except sometimes when she had a hard stool she would 
have bright red blood on the stool.  She stated she had a 
vaginal hysterectomy in 1993, but stated her lower abdominal 
pain preceded that vaginal hysterectomy did not affect her 
lower abdominal pain one way or the other.  

The examination showed an upper midline surgical scar from 
the xiphoid to the umbilicus, 6 inches in length .75 of an 
inch in width, which was well healed, non-tender and not 
attached.  Her bowel sounds were normal and active 
throughout.  She complained of tenderness to palpation in the 
right upper quadrant of the abdomen but without muscle 
guarding or rigidity.  She complained of tenderness to 
palpation in the suprapubic area but again without muscle 
guarding or rigidity with no other abdominal tenderness on 
the present examination.  No masses were palpable and the 
liver, kidney, and spleen were not palpable.  The impression 
included: abdominal pain of unknown etiology - chronic and 
unchanged for greater than 10 years; previous diagnosis of 
Fitz-Hugh-Curtis syndrome.

The examiner noted that a Fitz-Hugh-Curtis syndrome was 
described as a peri-hepatitis occurring as a complication of 
gonorrhea marked by fever, upper quadrant pain, tenderness 
and spasm of the abdominal wall.  It was noted that the 
veteran did complain of the right upper quadrant pain, but 
otherwise, she had no symptoms that would be compatible with 
a Fitz-Hugh-Curtis syndrome.  

In October 1997, the veteran was seen for complaints of 
abdominal cramping for 3 days with bleeding post urination.  
She indicated it started bright red and flow varied and was 
chronic in nature

A January 1998 ultrasound conducted by Desert Radiologists 
showed normal sized left ovary with small follicular cysts.

Treatment records from H.H.S., M.D., dated in March 1998 
indicated that the veteran indicated that she was going to 
have a revision of her anterior bladder suspension.  She 
reported occasional bleeding after intercourse and spasms 
particularly on the right side.  She reported that she self 
catheterized herself three times a day.  

On examination, the abdomen was soft and there was no liver, 
kidney, or spleen palpable.  There was no tenderness 
elicited.  Under the bladder about 1/2 the way up the vagina 
she had a band of extremely tender scar tissue.  The urethra 
was not tender and did not seem to have irregularities to it.  
There were no pelvic masses and the urethra itself seemed to 
be in good condition.  The examiner did not see a source of 
her bleeding.  The impression was pelvic pain, etiology 
unknown.

In August 1999, the veteran was seen again by H.H.S., M.D., 
with complaints of significant lower abdominal pain.  The 
examination showed the abdomen to be massively obese.  There 
was a well-healed but keloid scar in the subxyphoid in the 
midline between the xypoid and the umbilicus and a drainage 
site in the right lower quadrant.  There were no pelvic 
masses, just diffuse tenderness over the entire lower pelvis 
of a minimal nature with some voluntary muscle guarding.  The 
veteran reported that she had been told she had an ovarian 
cyst and needed surgery.  She believed this was a low 
priority and this examiner agreed.

At her February 2002 Travel Board hearing, the veteran 
testified that she lost her right fallopian tube and ovary in 
service due to some type of infection.  The veteran indicated 
that prior to removal she had pain and went to GYN, noting 
that she had a Copper 7 IUD and it had embedded itself.  She 
testified that she was sitting at her desk and sneezed and 
blood was everywhere.  The veteran stated that her bloating 
and spotting goes away and comes back.  She indicated that 
the doctor could not really pinpoint why she was bloating and 
spotting and could be related to the Fitz-Hugh-Curtis 
syndrome.  

At her February 2004 VA examination, the veteran complained 
of a longstanding pain in her left side which was also in her 
right side, upper abdomen and centrally.  She indicated that 
it came and went and was not helped by any pain pills and it 
was not affected by intercourse.  It was noted that a 
sonogram in December 2003 indicated a 22mm cyst on the left 
ovary but no other abnormality.  It was also noted that the 
veteran had a diagnosis of irritable bowel syndrome for which 
she was on medication.  

Surgical history indicated that the veteran had had multiple 
surgeries including removal of the right tube and ovary in 
1985 for Fitz-Hugh-Curtis syndrome.  She had a hysterectomy 
in 1995 for bleeding fibroids.  The left tube and ovary were 
not removed.  She had two bladder neck surgeries including a 
sling procedure in October 2003 and in 1995 she had a 
gastroplasty as well as an umbilical hernia repair.  She has 
had multiple surgeries of an orthopedic nature to her ankles, 
shoulder, and wrists.  She has had vocal cord surgery.

On examination of the abdomen, the examiner noted that the 
veteran had an exaggerated response to abdominal palpation in 
all areas, primarily on the right side and uprapubically.  
Soft, nontender without hepatosplenomegaly.  There was no 
free fluid and no hernia.  On the bimanual pelvic 
examination, the examiner noted that the veteran had an 
exaggerated response with difficulty in assessing the site of 
her pain, which appeared to be diffuse.  The examiner noted 
that the physical examination was essentially negative and 
there was no evidence of spotting or bloating on the 
examination.

Analysis

Service medical records do not show that the veteran suffered 
from a disability manifested by bloating and spotting.  
Service medical records show that the veteran was seen for 
menstrual cramps in August 1980 and December 1984.  In August 
1980, the veteran was prescribed Motrin and informed that she 
could have the IUD removed.  In December 1982, after 
complaints of heavy bleeding, the veteran had a plastic IUD 
removed as well as endometrial curettings.  In August 1985, 
she underwent a diagnostic laparoscopy and D&C which revealed 
peritubular and periovarian adhesions as well as adhesions 
between the anterior edge of the liver and the anterior 
abdominal wall.  In September 1985, she had an exploratory 
labparotomy with right salpingo-oophorectomy and incidental 
appendectomy.  Despite surgery, she continued to have right 
upper quadrant pain of unknown etiology.  Workup on this date 
had included an upper GI, barium enema and IVP, all of which 
had been negative.  She had been diagnosed as having Fitz-
Hugh-Curtis syndrome with chronic upper quadrant pain, 
etiology uncertain.  

The veteran's Medical Board separation examination did not 
diagnose a disability manifested by bloating and spotting.

There is no medical evidence that the veteran had been 
treated for a disability manifested by bloating and spotting.  
In a February 2004 VA examination, the examiner noted that 
the physical examination was essentially negative and there 
was no evidence of spotting or bloating on the examination.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there could be no valid claim for service 
connection.  Id.

As is noted above, the veteran asserts that she is entitled 
to service connection for a disability manifested by bloating 
and spotting; however, there is no medical evidence of 
record, which establishes that the veteran currently has this 
disability. Under these circumstances, there is no basis on 
which to grant service connection.



III.  Increased evaluation for Fitz-Hugh-Curtis Syndrome with 
right upper quadrant pain

Background

At the veteran's March 1997 spine examination her abdominal 
area was evaluated.  It was noted that the veteran apparently 
had a diagnosis of Fitz-Hugh-Curtis syndrome.  She stated she 
had abdominal pain since the 1980s, which in fact was present 
even prior to any abdominal surgery.  Her abdominal surgery 
had included a gastroplasty in 1989 because of her obesity at 
which time she stated she weighed about 280 pounds.  Then in 
1993 she had a gastroplasty repair when she stated 
"staples" were replaced; however, even prior to that 
surgery she had had pain recurrent, which she described in 
the right upper quadrant of the abdomen and across the lower 
abdomen.  She described this as a cramping type pain which 
could last anywhere from 5 to 10 minutes to as long as 2 
days.  She did not have a history of gastrointestinal 
bleeding except sometimes when she had a hard stool she would 
have bright red blood on the stool.  She stated she had a 
vaginal hysterectomy in 1993, but stated her lower abdominal 
pain preceded that vaginal hysterectomy did not affect her 
lower abdominal pain one way or the other.  

The examination showed an upper midline surgical scar from 
the xiphoid to the umbilicus, 6 inches in length .75 of an 
inch in width, which was well healed, non-tender and not 
attached.  Her bowel sounds were normal and active 
throughout.  She complained of tenderness to palpation in the 
right upper quadrant of the abdomen but without muscle 
guarding or rigidity.  She complained of tenderness to 
palpation in the suprapubic area but again without muscle 
guarding or rigidity with no other abdominal tenderness on 
the present examination.  No masses were palpable and the 
liver, kidney, and spleen were not palpable.  The impression 
included: abdominal pain of unknown etiology - chronic and 
unchanged for greater than 10 years; previous diagnosis of 
Fitz-Hugh-Curtis syndrome.

The examiner noted that a Fitz-Hugh-Curtis syndrome was 
described as a peri-hepatitis occurring as a complication of 
gonorrhea marked by fever, upper quadrant pain, tenderness 
and spasm of the abdominal wall.  It was noted that the 
veteran did complain of the right upper quadrant pain, but 
otherwise, she had no symptoms that would be compatible with 
a Fitz-Hugh-Curtis syndrome.  

At her August 1999 VA examination, the veteran reported 
having her fallopian tube and ovary removed in 1985.  She was 
told at the time that she had Fitz-Hugh-Curtis syndrome.  The 
veteran presently had normal liver function tests.  It was 
noted that the veteran's syndrome had resolved.  There was no 
hematemesis or melena.  The examiner noted epigastric pain 
most likely secondary to her gastroespohageal reflux disease.  
The examiner indicated that organomegaly and masses were 
difficult to appreciate because of the obesity.  There was no 
significant muscle wasting.  She did not have signs of liver 
disease such as palmar erythema or spider angiomata.  The 
diagnosis was Fitz-Hugh-Curtis syndrome resolved.

At her February 2002 Travel Board hearing, the veteran 
testified that she had surgery in 1985 while in service to 
remove her ovary.  She indicated that she had had pain in her 
groin and went to GYN and at the time had an IUD and it had 
embedded itself.  She indicated that she kept bleeding and 
the doctors told her she had an infection and that was what 
the Fitz-Hugh-Curtis syndrome was.  The veteran indicated 
that her current bloating and spotting was part of her Fitz-
Hugh-Curtis syndrome.  The veteran testified that she had 
severe pain, she was incontinent at times, and she got yeast 
infections.  

At her February 2004 VA examination, the veteran complained 
of longstanding pain in her left side which was also in her 
right side, upper abdomen and centrally.  She indicated that 
it came and went and was not helped by any pain pills and it 
was not affected by intercourse.  It was noted that a 
sonogram in December 2003 indicated a 22mm cyst on the left 
ovary but no other abnormality.  It was also noted that the 
veteran had a diagnosis of irritable bowel syndrome for which 
she was on medication.  

A review of the systems showed no anemia, bleeding disorders 
or enlarged lymph nodes.  It was noted that the veteran had 
an exaggerated response to abdominal palpation in all areas, 
primarily on the right side and suprapublically.  The abdomen 
was soft and tender with no hepatosplenomegaly.  There was no 
free fluid or hernia.  The examiner noted that the physical 
examination was essentially negative.  

Criteria

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Code's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2004).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The RO has utilized Diagnostic Code 7345 to evaluate the 
veteran's disability from Fitz-Hugh-Curtis syndrome.  

The regulations relating to disabilities of the digestive 
system under 38 C.F.R. § 4.114 changed effective July 2, 
2001.  These changes included the criteria for evaluating 
hepatitis and diseases of the liver.  Under the prior 
regulations, the veteran was evaluated under the criteria for 
infectious hepatitis, Diagnostic Code 7345.

Hepatitis with demonstrable liver damage with mild 
gastrointestinal disturbance warranted a 10 percent rating.  
Hepatitis with minimal liver damage with associated fatigue, 
anxiety, and gastronintestinal disturbance of lesser degree 
and frequency but necessitating dietary restriction or other 
therapeutic measures warranted a 30 percent rating.  
Hepatitis with moderate liver damage and disabling recurrent 
episodes of gastrointestinal disturbance, fatigue, and mental 
depression warranted a 60 percent rating.  Hepatitis with 
marked liver damage manifested by liver function test and 
marked gastrointestinal symptoms, or with episodes of several 
weeks duration aggregating three or more a year and 
accompanied by disabling symptoms requiring rest therapy 
warranted a 100 percent rating.  38 C.F.R. § 4.114, 
Diagnostic Code 7345 (2001).

The July 2001 changes created separate rating criteria for 
hepatitis C and other forms of hepatitis, such as hepatitis 
B.  Under the new criteria for hepatitis C, Diagnostic Code 
7354, a compensable rating of 10 percent is warranted when 
the veteran has serologic evidence of hepatitis C infection 
and the following signs and symptoms due to the hepatitis 
infection: intermittent fatigue, malaise, and anorexia or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12 month 
period.  A 20 percent rating is warranted when symptoms 
include daily fatigue, malaise, and anorexia (without weight 
loss or hepatomegaly), requiring dietary restriction or 
continuous medication, or; incapacitating episodes (with 
symptoms described above) having a total duration of at least 
two weeks, but less than four weeks, during the past 12-month 
period.  A 40 percent rating is warranted when symptoms 
include daily fatigue, malaise, and anorexia, with minor 
weight loss and hepatomegaly, or; incapacitating episodes 
(with symptoms described above) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period.  A 60 percent rating is warranted when 
symptoms include daily fatigue, malaise, and anorexia, with 
substantial weight loss (or other indication of 
malnutrition), and hepatomegaly, or; incapacitating episodes 
(with symptoms described above) having a total duration of at 
least six weeks during the past 12-month period, but not 
occurring constantly.  A 100 percent rating is warranted with 
near-constant debilitating symptoms (such as the symptoms 
described above).

Note 1 under Diagnostic Code 7354 states: Evaluate sequelae, 
such as cirrhosis or malignancy of the liver, under an 
appropriate diagnostic code, but do not use the same signs 
and symptoms as the basis for evaluation under Diagnostic 
Code 7354 and under a diagnostic code sequelae.  Note 2 
defines an "incapacitating episode" as "a period of acute 
signs and symptoms severe enough to require bed rest and 
treatment by a physician."  38 C.F.R. § 4.112, Diagnostic 
Code 7354 (2004).

Analysis

As noted under the law and regulations above, during the 
pendency of the veteran's appeal, the regulations pertaining 
to the evaluation of liver disease have been amended.  See 66 
Fed. Reg. 29, 486 (effective July 2, 2001).  In Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991), the United States 
Court of Veterans Appeals (now the United Stated Court of 
Appeals for Veterans Claims) (Court) held that when the 
governing law or regulations change during an appeal, the 
most favorable version will be applied.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
subsequently overruled Karnas to the extent that it indicated 
retroactive application of a new law or regulation might be 
appropriate in the absence of language in the law or 
regulation requiring such application.  See Kuzma v. 
Principi, 341 F.3d 1327, 1328-1329 (2003).  Similarly, 
VAOPGCPREC 7-2003, which addressed the standards governing 
retroactive application of statutes and regulations, found 
that the Karnas rule conflicts with Supreme Court and Federal 
Circuit precedent "insofar as it requires VA to apply the 
version of a statute or regulation most favorable to a 
claimant when a statutory or regulatory change is silent as 
to application."  However, the General Counsel of VA has held 
that where a law or regulation changes during the pendency of 
a claim for a higher rating, the Board must first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
See VAOPGCPREC 3-2000; 65 Fed. Reg. 33422 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).
It is noted that, under the criteria in effect prior to July 
2, 2001, the next highest rating of 30 percent for hepatitis 
requires minimal liver damage with associated fatigue, 
anxiety, and gastrointestinal disturbance of lesser degree 
and frequency than required for a 60 percent evaluation 
(moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental 
depression), but necessitating dietary restriction or other 
therapeutic measures.  Effective July 2, 2001, the criteria 
for the next highest rating of 20 percent are daily fatigue, 
malaise, and anorexia (without weight loss or hepatomegaly), 
requiring dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.

In this case, since neither set of criteria are more 
favorable, the Board will consider the claim under both 
versions of applicable diagnostic criteria.

Upon reviewing the records, it is noted that the veteran has 
never shown symptoms of fatigue, anxiety, or gastrointestinal 
disturbance that necessitated dietary restrictions or other 
therapeutic measures; she has not been shown to have suffered 
from daily fatigue, malaise, or anorexia requiring dietary 
restrictions or continuous medication; nor has the veteran 
suffered from incapacitating episodes of at least two weeks 
time during the past 12-month period.  At her August 1999 VA 
examination, the examiner noted that the veteran's epigastric 
pain was most likely secondary to her gastroespohageal reflux 
disease.

The August 1999 VA examination, showed normal liver function 
tests, no hematemesis or melena.  The examiner noted that 
organomegaly and masses were difficult to appreciate because 
of the obesity.  There was no significant muscle wasting.  
The veteran did not have other signs of liver disease such as 
palmar erythema or spider angiomata.  The diagnosis was Fitz-
Hugh-Curtis syndrome, resolved.

At her February 2004 VA examination, a review of the systems 
showed no anemia, bleeding disorders, or enlarged lymph 
nodes.  It was noted that the veteran had an exaggerated 
response to abdominal palpation in all areas, primarily on 
the right side and suprapublically.  The abdomen was soft and 
tender with no hepatosplenomegaly.  There was no free fluid 
or hernia.  The examiner noted that the physical examination 
was essentially negative.  

In sum, the veteran's Fitz-Hugh-Curtis syndrome has not been 
manifested by minimal liver damage with associated fatigue, 
anxiety, and gastronintestinal disturbance of lesser degree 
and frequency but necessitating dietary restriction or other 
therapeutic measures warranted a 30 percent rating; nor is 
the veteran's Fitz-Hugh-Curtis syndrome productive of daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms 
described above) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  As the veteran has not met the criteria for an 
evaluation in excess of 10 percent for her service-connected 
Fitz-Hugh-Curtis syndrome, entitlement to an evaluation in 
excess of 10 percent is not warranted.  38 C.F.R. §§ 4.1, 
4.7, 4.114, Diagnostic Code 7345 (effective prior to July 2, 
2001), Diagnostic Code 7345 (effective July 2, 2001).

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrince does not apply, and the 
claim for an evaluation in excess of 10 percent for Fitz-
Hugh-Curtis syndrome must be denied.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for blindness is denied.

Entitlement to service connection for a disability manifested 
by bloating and spotting is denied.

Entitlement to an evaluation in excess of 10 percent for 
Fitz-Hugh-Curtis syndrome is denied.


REMAND

?	A remand is necessary in this case so that additional 
medical evidence can be reviewed by the RO.


The record reflects that additional evidence in support of 
the veteran's claim for special monthly compensation at the 
housebound rate or based upon the need for the regular aid 
and attendance of another individual based upon blindness was 
associated with the veteran's claims folder after the last 
Supplemental Statement of the Case.  

It is noted that any pertinent evidence that is accepted by 
the Board must be referred to the RO for review and 
preparation of a Supplemental Statement of the Case, unless 
this procedural right is waived by the appellant.  See 
38 C.F.R. § 20.1304(c) (2004).  The additional evidence in 
this case appears to have been received without waiver of the 
veteran's right to have that evidence initially considered by 
the RO.  In this respect, no written waiver is contained in 
the claims folder.  As such, this matter must also be 
remanded in accordance with 38 C.F.R. § 19.31 and 20.1304(c).  
See also 38 C.F.R. § 19.9 (2004).

Accordingly, this case is REMANDED for the following action:

1.  The RO should review the evidence 
submitted to the Board subsequent to the 
issuance of the March 2004 Supplemental 
Statement of the Case.  

2.  The RO must ensure that all 
provisions of VCAA are properly applied 
in the development of the appellant's 
claims.

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, the 
appellant and her representative should 
be furnished with a Supplemental 
Statement of the Case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


